Citation Nr: 0100096	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to a service-connected skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision which 
denied the veteran's claims of service connection for tinea 
versicolor and an acquired psychiatric disorder secondary to 
service-connected skin disorder.  

It is noted that while the veteran requested a hearing before 
a Member of the Board sitting at the RO (Travel Board 
hearing), he failed to appear for an October 16, 2000 Travel 
Board hearing, after issuance of due notice.  No further 
action is indicated in this regard.  

Service connection is currently in effect for 
pseudofolliculitis barbae, evaluated as noncompensable.


FINDINGS OF FACT  

1.  Tinea versicolor is not shown to be of service onset or 
otherwise related thereto.  

2.  An acquired psychiatric disorder, the result of or 
related to service-connected skin disorder, 
pseudofolliculitis barbae, is not shown.  


CONCLUSIONS OF LAW  

1.  Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).  

2.  An acquired psychiatric disorder is not secondary to or 
otherwise related to service-connected pseudofolliculitis 
barbae.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Board finds that VA's duty to assist the veteran in this 
case has been met.  The veteran's VA and non-VA treatment 
records have been obtained and he has been examined by VA.

Service Connection

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2000).  In 
Allen v. Brown, 7 Vet. App. 439, 448 (1993), the United 
States Court of Appeals for Veterans Claims defined 
aggravation of a non-service-connected disability by a 
service connected disability as any additional impairment of 
earning capacity resulting from an already service-connected 
condition, and held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.



(A)  Tinea Versicolor  

It is noted at the onset that an April 1996 VA examination 
report shows diagnoses of both service-connected 
pseudofolliculitis barbae, a skin disorder of the hair 
follicles of the face and neck, and tinea versicolor, a 
distinct skin disorder of the scalp, arms, trunk, and penis, 
for which the veteran now seeks service connection.

Service medical records show no treatment for, or diagnosis 
of, tinea versicolor, or a skin disorder of the scalp, arms, 
trunk, or penis.  These records show treatment for 
pseudofolliculitis barbae of the face and neck, a disorder 
which is not an issue currently on appeal to the Board.  On 
physical examination for separation from service in July 
1977, the veteran reported no skin symptomatology, and no 
skin abnormalities were noted by the examiner.  

The post-service medical evidence shows occasional treatment 
for service-connected pseudofolliculitis barbae of the face 
and neck, as well as occasional treatment for a skin disorder 
of the scalp, chest, arms, and penis, as variously diagnosed, 
but without relation to service indicated, or to service-
connected pseudofolliculitis barbae.  

VA treatment records dated from 1987 to the present show 
treatment for tinea versicolor no earlier than October 1987.  
Significantly, on October 30, 1987, the veteran was seen for 
a "7 mo[nth]s" history of a skin rash on the arms and 
chest.  An initial diagnosis of dermatitis, probably fungal 
type, was made at that time.  Treatment is shown thereafter, 
to include a notation of a questionable diagnosis of tinea 
versicolor.  

Private treatment records from the State of Florida, 
Department of Corrections, show treatment for tinea 
versicolor from May 1992, including notation of tinea 
versicolor of the face and neck.  In October 1992, notation 
was made by an examining physician associated with that 
facility that Oxistat topical treatment had resolved the 
tinea versicolor.  Notation was made at that time that any 
rash had cleared.  In May 1993, the veteran was seen for a 
cyst on the left cheek.  In August 1993, the veteran was seen 
for a 2 month history of hypochromic spots on the back, arms, 
and face.  A diagnosis of tinea corporis was entertained.  

As noted earlier, an April 1996 VA skin examination report 
shows two separate skin disorders: multiple small, pitted 
lesions on the face and neck, diagnosed as pseudofolliculitis 
barbae; and, multiple dry, scaly, circumscribed lesions, 2 
cm. to 0 cm. [sic] in diameter, about the scalp, arms, trunk, 
and penis, diagnosed as tinea versicolor.  Color photographs 
were taken and remain in the claims file.  

Further treatment of tinea versicolor is not shown.  

The salient point is that the only evidence that the veteran 
has tinea versicolor due to service is his own lay 
statements.  However, his lay assertions are not supported by 
the medical evidence.  Indeed, the medical evidence of record 
contradicts the veteran's assertion in one critical way: an 
October 30, 1987 treatment record shows treatment for what 
the veteran then reported was a seven-month history of a skin 
rash on the arms and chest.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, there is no competent evidence of record 
relating the veteran's tinea versicolor in any way to his 
military service.  A basis upon which to grant service 
connection for tinea versicolor has not been presented.

If after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).  Given the 
state of the evidence detailed above, a preponderance of the 
evidence of record is against the claim.  Accordingly, the 
veteran's claim of service connection for tinea versicolor 
must be denied.  




(B)  A Psychiatric Disorder Secondary to Service-Connected 
Skin Disorder  

Service medical records are silent for any complaint, 
reported history, treatment, or diagnosis of any psychiatric 
disorder.  

VA and private treatment records show treatment for multiple 
substance abuse and psychiatric disorders without relation to 
service-connected skin disability.  On VA hospital evaluation 
in March 1996, the veteran received treatment for a mood 
disorder which was thought to have been alcohol and cocaine 
induced.  Later VA treatment records show treatment for an 
adjustment disorder with major depression, as well as a 
personality disorder.  No examiner has related either of 
these diagnoses to the veteran's service-connected skin 
disability.  

The salient point is, once again, the only evidence that the 
veteran has any psychiatric disorder due to service-connected 
pseudofolliculitis barbae, is his own lay statements that the 
two are related.  However, his lay assertions are not 
supported by any medical evidence.  Rather, the evidence 
tends to suggest that, at least in part, some of his 
psychiatric symptomatology are drug induced.  It is well 
established that lay persons cannot provide testimony when an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not establish that a 
psychiatric disorder resulted from service-connected skin 
disability or that a psychiatric disorder was aggravated by 
service-connected skin disability.

As a preponderance of the evidence-in particular, the 
medical evidence of record, is against the veteran's 
unsubstantiated assertions, his claim of secondary service 
connection for an acquired psychiatric disorder, due to 
service-connected skin disability, must be denied.  In 
finding so, the Board need make no determination as to 
whether an acquired psychiatric disorder is shown to be due 
to any skin disorder other than pseudofolliculitis barbae, as 
this is his only service-connected skin disability, and the 
veteran has not asserted a claim that he acquired a 
psychiatric disorder in service, but merely that he has a 
psychiatric disorder secondary to a service-connected skin 
disorder.  Additionally, the Board, herein above, has denied 
service connection for tinea versicolor.  As such, his claim 
of service connection for an acquired psychiatric disorder 
secondary to tinea versicolor is without merit.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against the claims, as set forth above, and, 
therefore, reasonable doubt is not for application.  The 
claims of service connection for tinea versicolor and for 
secondary service connection for an acquired psychiatric 
disorder are denied.  


ORDER

Service connection is denied for both tinea versicolor and 
for an acquired psychiatric disorder secondary to a service-
connected skin disorder.  


REMAND

The veteran expressed timely disagreement in February 1997 
with the RO's November 1996 decision to grant service 
connection and assign a noncompensable evaluation for 
pseudofolliculitis barbae.  In September 1997, the RO denied 
an increased (compensable) evaluation for service-connected 
pseudofolliculitis barbae, and the veteran, once again, 
expressed disagreement in October 1997.  Accordingly, the RO 
should issue a statement of the case as to the propriety of 
the November 1996 RO rating decision's assignment of an 
initial (noncompensable) evaluation for service-connected 
pseudofolliculitis barbae.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of higher rating(s) 
for any period during the pendency of the appeal).  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue to the veteran and his 
representative a statement of the case on the 
issue of the initial rating assigned for 
service-connected pseudofolliculitis barbae, 
in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999) and Manlincon v. West, 12 Vet. 
App. 238 (1999).  An appropriate period of 
time should be allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

